Name: Commission Regulation (EEC) No 1447/88 of 27 May 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 88 Official Journal of the European Communities No L 132/ 17 COMMISSION REGULATION (EEC) No 1447/88 ' of 27 May 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard Jo the Treaty establishing the European Economic Community, Haying regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('  ), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 1388/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion , as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation , ¢ HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on 6 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at . Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30 . 12 . 1987, p. 7. (3) OJ No L 168 , 27 . 6 . 1987, p. 22. ( «) OJ No L 128 , 21 . 5 . 1988 , p. 24 . O OJ No L 261 , 26 . 9 . 1978 , p . 5 . (6) OJ No L 81 , 26 . 3 . 1988 , p . 43 . No L 132/ 18 Official Journal of the European Communities 28 . 5 . 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, Spain AU, AR, AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CR, CO Netherlands AR Great Britain CU, Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 307,803 246,242 230,852 AU3 303,575 242,860 227,681 AR2 302,521 242,017 226,891 AR3 298,187 . 238,550 223,640 A02 282,141 225,713 211,606 A03 277,854 222,283 208,391 CU2 314,355 251,484 235,766 CU3 310,036 248,029 232,527 CU4 301,400 241,120 226,050 CR3 303,627 242,902 227,720 CR4 294,800 235,840 221,100 C03 288,170 230,536 216,128 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .